EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Herman Paris on 08/04/2021.

The application has been amended as follows: 

		1. (Currently Amended) An image processing apparatus comprising:
		a memory; and
		a processor coupled to the memory and configured to
		obtain a first image taken by a first camera disposed on a vehicle such that an imaging range of the first camera includes a portion of a vehicle body of the vehicle and a second image taken by a second camera and a third image taken by a third camera that image an area of a blind spot caused by the portion of the vehicle body in the image taken by the first camera,the first vehicle, and the second image and the third image each including a first region corresponding to a blind spot within the first image caused by the portion of the first vehicle,
		combine the first image with the first region in the second image to compensate for the blind spot,
		continue to obtain, successively, first data with use of the second image and the third image, the first data representing three-dimensional coordinate information of a second vehicle, and
		
		wherein the processor, when three-dimensional information corresponding to a portion of the second vehicle is missing in the first data, determine the missing three-dimensional information by using the first data and the stored second data [[to]]and generate three-dimensional coordinate information of the second vehicle.  


		6. (Canceled)


		7. (Currently Amended) The image processing apparatus as claimed in claim [[6]]1, wherein the first camera is a camera imaging an area behind the vehicle from a side of the vehicle, the second camera is a wide-angle camera imaging the area behind the vehicle from a rear of the vehicle, and the third camera is a camera imaging the area behind the vehicle from the rear of the vehicle at an angle narrower than the second camera.  


		8. (Currently Amended) An image processing system comprising:
		a first camera disposed on a first vehicle such that an imaging range of the first camera includes a portion of a vehicle body of the first vehicle;
		a second camera and a third camera that image an area of a blind spot caused by the portion of the vehicle body in the image taken by the first camera; and
		an image processing apparatus configured to combine a blind spot image corresponding to the area of the blind spot in the image taken by the second camera with the image taken by the first camera on the area of the blind spot of the image taken by the first camera, wherein the image processing apparatus includes 
		a memory, and
		a processor coupled to the memory and configured to
		continue to obtain, successively, first data with use of the second image and the third image, the first data representing three-dimensional coordinate information of a second vehicle,
		
		determine, when three-dimensional information corresponding to a portion of the second vehicle is missing in the first data, the missing three-dimensional information by using the first data and the stored second data [[to]]and generate three-dimensional coordinate information of the second vehicle, and
		combine the blind spot image with the image taken by the first camera on the area of the blind spot using the determined missing three-dimensional information.  


		9. (Currently Amended) An image processing method comprising:
		obtaining a first image taken by a first camera disposed on a vehicle such that an imaging range of the first camera includes a portion of a vehicle body of the vehicle and a second image taken by a second camera and a third image taken by a third camera that image an area of a blind spot caused by the portion of the vehicle body in the image taken by the first camera,the first vehicle, and the second image and the third image each including a first region corresponding to a blind spot within the first image caused by the portion of the first vehicle;
		combining the first image with the first region in the second image to compensate for the blind spot;
		continuing to obtain, successively, first data with use of the second image and the third image, the first data representing three-dimensional coordinate information of a second vehicle;
		 storing second data to the memory when the first data includes an entire view of the second vehicle, the second data representing a three-dimensional shape of the second vehicle; and
		determining, when three-dimensional information corresponding to a portion of the second vehicle is missing in the first data, the missing three-dimensional information by using the first data and the stored second data [[to]]and generating three-dimensional coordinate information of the second vehicle.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record does not disclose “when three-dimensional information corresponding to a portion of the second vehicle is missing in the first data, determine the missing three-dimensional information by using the first data and the stored second data and generate three-dimensional coordinate information of the second vehicle.” While generating an outline to compensate for a missing area of an image was known in the art at the time the invention was filed, generating the three-dimensional image as claimed is considered novel and patentable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892. Herman US20190026947A1 Fig. 3, disclosing non-visible areas are representative of areas that are contiguous with the visible area, but are not visible because of the FOV of the rear-view camera; Pan US-20180191954-A1 disclosing a rear stereoscopic imaging system of a vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alison Slater whose telephone number is 571-270-0375.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST, Alternate FRI.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/Alison Slater/Primary Examiner, Art Unit 2487